BYRNES, Judge,
dissenting in part.
I must respectfully dissent from the majority’s conclusion that the evidence seized from McKenney’s home was admissable. In my opinion the facts of this case do not establish that McKenney’s consent to the officers request to search his home was the product of a free will. McKenney was taken into custody, questioned, then driven to his home in a police car and asked for permission to search his house. These circumstances would lead the average man to feel he had little choice but to comply with the officer’s request.
As the majority correctly states, McKen-ney’s arrest was not based on probable cause and, in my opinion the request to search his home was not sufficiently attenuated from this illegality to render his consent to this search free and voluntary. I would therefore reverse the trial court’s ruling as to the evidence seized from within McKenney’s home.